Citation Nr: 9914081	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
traumatic acromioclavicular separation of the right shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
compression fracture of the T-12 through L-1 spine region, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1992 and February 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  In April 1996, March 
1997, and February 1998, the Board remanded this claim to the 
RO for additional development.


FINDINGS OF FACT

1.  The veteran's claims are well grounded, and the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claims. 

2.  The veteran's right shoulder disability has not been 
shown to be more than moderate, or to cause limitation of the 
motion of the arm midway between side and shoulder level.

3.  The veteran's back disability has not been shown to 
necessitate the wearing of a neck brace due to abnormal 
mobility. 

4.  The veteran's disability pictures are not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

5.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a traumatic acromioclavicular separation of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, 
4.73, Diagnostic Codes 5201, 5303 (1998). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a compression fracture of the T-12 through 
L-1 spine region have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, 
Diagnostic Code 5285 (1998). 

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

The veteran contends that the evaluations assigned his right 
shoulder and low back disabilities should be increased to 
reflect more accurately the worsening of his symptomatology.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher evaluation.  See Caffrey v. Brown, 6 Vet. App. 
337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Thus, the Board finds the veteran's claims for 
increased evaluations well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of these claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

A.  Right Shoulder

The RO has evaluated the veteran's right shoulder disability 
as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5303.  DC 5303 provides that a 20 percent 
evaluation is warranted for moderate disability of the 
dominant intrinsic muscles of the shoulder girdle.  A 30 
percent evaluation requires moderately severe disability of 
the same muscle group.  In this case, the medical evidence 
establishes that the veteran's right shoulder disability, 
which, according to a September 1965 VA examination report, 
affects his dominant side, is no more than moderate.

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Moderate muscle 
disability results from the type of injury that does not 
involve an explosive effect of high velocity missile, 
residuals of debridement or prolonged infection.  Such 
disability is consistent with complaints of one or more of 
the aforementioned cardinal signs and symptoms.  Objective 
findings of moderate muscle disability include scars that 
indicate a short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular cicatrization.  History and 
complaints of such an injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and a record of consistent complaints 
of cardinal symptoms of muscle wounds, including evidence of 
an inability to keep up with work requirements.  Objective 
findings of moderately severe muscle disability include: 
relatively large entrance and (if present) exit scars so 
situated as to indicate the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance of 
muscle groups involved (compared with the sound side) 
revealing positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(d)(3).

The veteran's right shoulder disability appears to have 
improved since the 1960s, when he was shown to have 
significant weakness, limitation of motion, pain, and 
crepitation.  By 1974, VA examiners noted that the veteran 
had fairly good right shoulder muscle strength and no 
limitation of motion or atrophy.  

In August 1993, during a visit to the veteran's home, a nurse 
reported that the veteran had normal grip and movement, but 
could not raise his right arm above his shoulder.  During an 
evaluation at a VA Medical Center in October 1995, normal 
muscle power of the right arm was noted.  In May 1996, Steven 
C. Winters, M.D., wrote that the 20 percent evaluation 
assigned the veteran's right shoulder disability was 
appropriate in light of the veteran's mild degenerative joint 
disease of the acromioclavicular joint, limitation of motion 
and 4/5 strength in the right arm.  

Beginning in 1996, a nonservice-connected disorder began to 
affect the veteran's service-connected right shoulder 
disability.  On VA examination in April 1997, an examiner 
noted atrophy of the veteran's upper arms and forearms.  
However, he attributed the atrophy to a lack of physical 
activity, which has been shown to be due to paralysis 
secondary to odontoid compression on the cervical spine and 
medulla.  Limitation of motion and weakness of the right 
shoulder were recorded during private outpatient visits in 
1998.  Again, however, these symptoms were attributed to a 
nonservice-connected disorder, and have not been linked by a 
physician to the disability at issue.  

Clearly, the evidence does not demonstrate that the veteran 
has relatively large entrance or exit scars, a moderate loss 
of deep fascia or muscle substance (due specifically to his 
service-connected disability), a moderate loss of normal firm 
resistance of muscles compared with his left shoulder, or a 
marked or moderately severe loss of muscle strength.  In 
1996, before the veteran's nonservice-connected disorder 
began to affect his right shoulder disability, he had 80 
percent strength in his right shoulder.  Since then, he has 
been shown to have atrophy.  Even attributing the full extent 
of the veteran's weakness and atrophy solely to his service-
connected disability, a higher evaluation is not warranted 
under DC 5303.  There is simply no evidence that the weakness 
and atrophy, together, constitute moderately severe 
disability of the intrinsic muscles of the shoulder girdle, 
as is required for a 30 percent evaluation under DC 5303.  

Regulations governing the characterization of muscle injuries 
were modified by regulatory amendment on June 3, 1997, and 
are cited above.  The former regulations were not 
substantively altered as a result of the modification; 
therefore, neither version of the regulations appears more 
favorable to the veteran's claim.  Accordingly, the Board is 
not obliged to consider Karnas v Derwinski, 1 Vet. App. 308, 
312-313 (1991) (holding that, where the law or regulations 
governing a claim change while the claim is pending, the 
version "most favorable to the claimant" applies, absent 
congressional intent to the contrary), when evaluating the 
veteran's claim pursuant to the aforementioned code.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has also considered the veteran's right shoulder 
disability under 38 C.F.R. § 4.71a, DC 5201, which provides 
that a 20 percent evaluation is warranted for limitation of 
motion of the major arm at shoulder level.  A 30 percent 
evaluation requires limitation of motion of the major arm 
midway between side and shoulder level.  The veteran in this 
case is able to raise his major arm to shoulder level.  In 
1993, he admitted this ability to a nurse who was visiting 
his home.  According to 38 C.F.R. § 4.71, Plate I, 90 degrees 
represents shoulder level.   During evaluations in May 1996, 
and outpatient visits in 1998, the veteran was able to raise 
his shoulder to at least 90 degrees and at most 110 degrees.  
Therefore, a higher evaluation is not warranted under DC 
5201.  A higher evaluation also is not warranted pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995), because the record 
does not contain objective evidence of right shoulder pain on 
use. 

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds that the veteran's right shoulder 
disability picture more nearly approximates the 20 percent 
evaluation currently assigned.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran has not asserted that his right shoulder 
disability, alone, has caused marked interference with 
employment (beyond that contemplated by the assigned 
evaluation) or necessitated frequent periods of 
hospitalization.  Therefore, the criteria for submission of 
his right shoulder claim for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1), have not been met.  

B.  Back

The veteran's back disability is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5285.  DC 5285 
provides that a 100 percent evaluation is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces.  A 60 percent 
evaluation requires residuals of a fractured vertebra without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  In other cases, the back disability is to be 
evaluated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  In this case, the veteran's old fracture has 
caused a demonstrable deformity of a vertebral body, thereby 
entitling him to a 10 percent evaluation under DC 5285.  
However, the evidence does not establish entitlement to a 
higher evaluation under DC 5285, as it does not demonstrate 
that his service-connected back disability necessitates the 
use of a neck brace due to abnormal mobility. 

During VA examinations in 1974 and 1975, no abnormalities of 
the veteran's service-connected back disability were noted.  
In May 1996, Dr. Winters diagnosed mild to moderate 
degenerative arthritic disease at the thoracolumbar junction 
and indicated that the veteran had tenderness on palpation at 
L4 through S1.  He also indicated that the veteran had 
diffuse spasticity and weakness in his lower extremities, but 
attributed these symptoms to lateral sclerosis, not to the 
veteran's service-connected back disability.  Dr. Winters 
concluded that the 10 percent evaluation assigned the 
veteran's back disability was appropriate.

In 1998, the veteran was seen often for progressive weakness 
in the upper and lower extremities.  However, on each visit, 
the weakness was attributed to cervical compression and 
treatment therefor.  During private rehabilitation in April 
1998, the veteran denied joint aches, joint swelling and 
joint deformities.

The only symptom that has been attributed to the veteran's 
service-connected back disability since 1974 is tenderness on 
palpation.  Inasmuch as the evidence does not establish that 
the veteran's back disability causes abnormal mobility 
requiring a neck brace, an evaluation in excess of 10 percent 
is not warranted under DC 5285.  In addition, absent 
limitation of motion of the lumbar spine, a higher evaluation 
is not warranted under DC 5292.  A higher evaluation also is 
not warranted pursuant to DeLuca, 8 Vet. App. at 202, because 
the record does not contain objective evidence of lower back 
pain on use.

The Board notes that the veteran is now a ventilatory 
dependent quadriplegic.  He and his spouse, in written 
statements submitted during the pendency of this appeal, have 
consistently asserted that his quadriplegia, which developed 
as a result of cervical compression, is due to the same in-
service injury that caused his service-connected lumbar and 
thoracic spine disability.  By rating decision dated July 
1990, the RO denied the veteran service connection for a 
cervical spine disorder, and since then, the veteran has not 
submitted medical evidence linking his cervical spine 
disorder to his service-connected back disability or to his 
period of active service.  

In a March 1997 Remand, the Board provided the veteran an 
opportunity to undergo an examination by a VA specialist for 
the purpose of determining the etiology of all of the 
veteran's back problems.  The veteran attended the VA general 
medical examination scheduled in April 1997, but not the 
special joint and spine examinations scheduled in May 1997.  
The Board acknowledges the contentions of the veteran and his 
spouse; however, as the record stands, there is no competent 
medical evidence confirming a relationship between the 
veteran's current condition and his service-connected back 
disability or period of active service.  The veteran is free 
to submit such evidence in the future, at which time his 
claim will be reconsidered.  

For the reasons stated above, the Board finds that the 
criteria for an evaluation in excess of 10 percent for the 
veteran's back disability have not been met.  The criteria 
for submission of this claim for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1), also have not been met.  The veteran's service-
connected back disability picture is not so exceptional or 
unusual that it renders impractical the application of the 
regular schedular standards.  The veteran is not frequently 
hospitalized for this disability, and he has not been found 
to be unemployable due to this disability.

II.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable.  The Board finds his claim well 
grounded and the VA's duty to assist fulfilled.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a). 

The veteran currently is service connected for bilateral 
sensorineural hearing loss, evaluated as 50 percent 
disabling, residuals of a traumatic acromioclavicular 
separation of the right shoulder, evaluated as 20 percent 
disabling, and residuals of a compression fracture of the T-
12 through L-1 spine region, evaluated as 10 percent 
disabling.  A combined disability evaluation of 60 percent 
has been in effect since September 1991.  For the reasons 
previously discussed in this decision, and because the 
veteran's hearing is not shown to have worsened since it was 
last evaluated, the Board is satisfied that the veteran's 
disabilities are correctly evaluated for purposes of 
determining whether unemployability exists.  Based on the 
evidence now of record, the veteran's overall disability 
picture does not entitle him to a combined schedular 
evaluation higher than the one currently in effect.  In light 
of the foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a).

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  In this context, it noted the 
following standard announced by the United States Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  In this case, the veteran's occupational 
background and educational attainment are satisfactory for 
employment purposes.  According to his TDIU application, he 
was schooled through the seventh grade and trained in 
welding.  He worked as a spray painter and welder until 1982.  
That notwithstanding, based on the veteran's status as a 
ventilator dependent quadriplegic and on physicians' 
statements that he is bedridden, the Board is willing to 
accept that he is unemployable.  

Beyond the veteran's statements, there is no evidence that 
the veteran's service-connected disabilities, alone, render 
him unemployable.  The claims file contains many medical 
records, none of which include a medical opinion objectively 
confirming the veteran's allegations.  In fact, these records 
demonstrate that, to the extent the veteran is unemployable, 
his unemployability is due primarily to his paralysis, which 
was caused by cervical compression.  As stated previously, 
the Board provided the veteran an opportunity to undergo 
special VA examinations in May 1997.  In its February 1998 
Remand, the Board specifically requested the examiner to 
offer an opinion regarding whether the veteran's service-
connected disabilities rendered him unemployable.  Inasmuch 
as the veteran did not attend the scheduled examinations, no 
opinion was provided. 

In light of the above, the Board finds that the evidence does 
not establish that the veteran's service-connected 
disabilities, alone, are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim does not 
warrant referral to the VA Director of the Compensation and 
Pension Service, and must be denied.



ORDER

An evaluation in excess of 20 percent for residuals of a 
traumatic acromioclavicular separation of the right shoulder 
is denied.

An evaluation in excess of 10 percent for residuals of a 
compression fracture of the T-12 through L-1 spine region is 
denied.

TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

